PD-0150-15
                              NO.




                                       IN THE


                            COURT OF CRIMINAL APPEALS

                                    AUSTIN, TEXAS



                                                                   ^Jurxi Uh CRIMINAL APPEALS
                       DANNY RAY RANCHER,Appellant Pro Se
                                         v.
                                                                        ra 11 2015

                          THE STATE OF TEXAS,Appellees             Abel Acosfra, Clerk

                                                                          FILED IN
                                                                          ' it-izu iim
                    From Appeals Nos?09-13-00355-CR &356-CR C°URT OF CRIMINAL APPEALS
                     In The Court of Appeals Ninth District
                          Of Texas, At Beaumont,Texas              rcB 11 2015
               Trial Cause Nos: 12-01-00820 CR (COunts I and II) Ah . .
                 221st District Court,Montgomery County,Texas        Acosta, Clerk

               FIRST PRO SE MOTION FOR EXTENSION OF TIME TO FILE
                       PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:
   Comes Now, Danny Ray Rancher, Petitioner/Appellant Pro se, and oursuant to
TRAP. Rule 68.2(c) and files this First Motion for an extension of Sixty (60)
days in which to timely file a Petition for Discretionary Review ("PDR"). And
in support of this Motion, Appellant shows the Court the following:
   The Petitioner was convicted in the^lst District Court of Montgomery County,
Texas of the Offenses of Aggravated Sexual Assault of a Child and For Sexual Assault
and Sexual Assault in Counts I and II, in Cause Nos.12-01-00820-CR,styled The State
of Texas vs. Danny Ray Rancher. The Petitioner Appealed to the Court of Appeals for
the Ninth District of Texas at Beaumont. The cases were Affirmed on January 28, 2015.
                                       II.

   The present deadline for filing the Pro se Petition for Discretionary Review is
February 27,2015. And Petitioner has not requested any extension prior to this request.
                                     III.

  Petitioner's request for a First Extension of Time is based upon the
following facts: Petitioner was not informed of the decision of the Ninth
Court of Appeals in affirming his case until February 3, 2015. Since that
time Petitioner has been attempting to gain legal representation in this
matter. His Court appointed appellate attorney, Mr. Pattillo has informed
Petitioner that he will not represent him on the Petition for Discretionary
Review. "A defendant has no Constitutional Right to counsel for pursuing Dis
cretionary review." USCA. CONST. AMEND. 6. See EX PARTE WILSON, 956 SW2d. 25
(1997).
   WHEREFORE, Petitioner prays this Court grants this Motion forthwith and
extend the deadline for filing the Petition for Discretionary Review in said
cause for an additional Sixty (60) Days,thus until April 27,2015, premised
upon the foregoing reasons and authorities.
Dated. February 6,2015.                       Respectfully submitted,

                                              Rt. 2 Box/4400
                                              Hughes Unit
                                              Gatesvilie,Texas 76597
                                               -Petitioner Pro se-

                            CERTIFICATE OF SERVICE

   I hereby the undersigned Petitioner pro se certify that a true and correct
copy of the foregoing First Motion for Extension of Time an additional (60)
days to File Pro se Petition for Discretionary Review,has been forwarded by
United States Mail,postage prepaid,first class to the State's Prosecuting At
torney, P.O. Box 12405, Austin,Texas 78711 on this the 6th day of February,
2015.                                               .

                                                 23.
                                                 Petitionerj^ro Se
                             UNSWORN DECLARATION

   I, Danny Ray Rancherftl84198,being presently incarcerated in the Hughes Unit
of the Texas Department of Criminal Justice-Institutional Division in Coryell
County, Texas, verify and declare under penalty of perjury that the foregoing
statements are true and correct."

Executed On: 2/6/15 .                            J^Jz-™^**^ /[^X^^-^—
                                                  Signatured; TDCJ-ID# Of Declarer